DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Jankinson on 6/1/22.
The current claims have been replaced with the following claims:
1.           (Currently amended) A power amplifier for amplifying a radio-frequency signal, comprising:
a first stage power amplification circuit comprising:
                a first transistor, and
                a third transistor cascode connected to the first transistor,
                a first impedance circuit between an emitter of the first transistor and a reference potential; and
a second stage power amplification circuit comprising:
                a second transistor, and
                a second impedance circuit between an emitter of the second transistor and the reference potential,
wherein the first stage power amplification circuit precedes the second stage power amplification circuit, and an impedance of the first impedance circuit is greater than an impedance of the second impedance circuit within a frequency range of the radio-frequency signal.

2.            (Original) The power amplifier according to claim 1, wherein the first impedance circuit or the second impedance circuit comprises a resistor, an inductor, or a tank circuit.

3.            (Cancelled) 

4.            (Cancelled) 

5.            (Currently amended) The power amplifier according to claim 1

6.            (Cancelled) 

7.            (Original) The power amplifier according to claim 1, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit does not vary with frequency.

8.            (Original) The power amplifier according to claim 2, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit does not vary with frequency.

9.            (Cancelled) 

10.          (Original) The power amplifier according to claim 5, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit does not vary with frequency.

11.          (Original) The power amplifier according to claim 1, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit varies with frequency.

12.          (Original) The power amplifier according to claim 2, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit varies with frequency.

13.          (Cancelled) 

14.          (Original) The power amplifier according to claim 5, wherein an impedance of the first impedance circuit or an impedance of the second impedance circuit varies with frequency.

15.          (Original) The power amplifier according to claim 1, wherein the emitter of the first transistor is connected to the reference potential via the first impedance circuit and a first via, and the emitter of the second transistor is connected to the second potential via the second impedance circuit and a second via.

16.          (Original) The power amplifier according to claim 2, wherein the emitter of the first transistor is connected to the reference potential via the first impedance circuit and a first via, and the emitter of the second transistor is connected to the second potential via the second impedance circuit and a second via.

17.          (Cancelled) 

18.          (Original) The power amplifier according to claim 5, wherein the emitter of the first transistor is connected to the reference potential via the first impedance circuit and a first via, and the emitter of the second transistor is connected to the second potential via the second impedance circuit and a second via.

19.          (Previously presented) The power amplifier according to claim 1, further comprising a final stage power amplification circuit, the final stage power amplification circuit comprising a fourth transistor having an emitter connected to the reference potential without an impedance circuit disposed between the emitter of the fourth transistor and the reference potential.

Reasons for Allowance
	Claims 1, 2, 5, 7, 8, 10-12, 14-16, 18 and 19 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843